DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered.
Information Disclosure Statement
The listing of references in the specification (e.g., paragraph 131) is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper”.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US 2013/0163879) in view of Bae et al. (US 2015/0288878).
	In regard to claim 1, Katz et al. disclose a method, the method comprising:
e.g., “… mounted on high location on the wall or ceiling of an indoor environment etc., can be used as an imaging device for acquiring the input and/or reference images and/or depth map … generating infrared radiation as a result of the natural temperature of the tracked object. The system of the present embodiments preferably tracks pedestrians using standard cameras …” in paragraphs 137 and 171);
(b) activating the thermal camera assembly to establish a communication connection with a remote server (e.g., “… computer for performing the method steps … the method receives the input image(s) from an external source (e.g., a remote system) … AP, in this context, means a station, or a network of stations, in wireless infrastructure technology that can calculate the position of a mobile user in the network … AP or beacon and the additional camera communicate with each other from different locations …” in paragraphs 77, 103, 165, and 171);
(c) providing a height of a user standing on a floor and captured in full in an image generated by the thermal camera assembly, wherein the user’s image height represents the user’s height projected in an image coordinate system onto a predetermined image plane normal to a view­point vector associated with the thermal camera assembly, and wherein a position of the user’s lower extremity projected onto the predetermined image plane indicates a location of a reference floor that intersects the predetermined image plane (e.g., “… scene 30 includes an object 32 which is connected to ground level. For simplicity, object 32 is illustrated as a straight line DP, where D is the point of connection between the object and the ground … view­point vector 34 describing the optical path between a point of interest on the object and the imaging device 36. The height PD of object 32 and be calculated, for example, based on the geometric relations of the triangle ABC and the triangle PBD … height of point P can be received by the method, for example, as a user input. The method can also receive the height of point P from an external source, such as, ” in paragraphs 112, 113, 116, 117, and 171); and
(d) receiving parameters including a camera mounting angle α from a vertical edge to the view­point vector, wherein the predetermined image plane being normal to the view­point vector necessarily results (from a fixed right triangle geometrical relationship) in the predetermined image plane intersecting with the vertical edge (and thus also intersecting with a vertical plane) at the complementary angle β = 90°-α (e.g., “… method receives various parameters, including, without limitation, the field-of-view of the imaging device that acquires the reference image, the position and orientation of the imaging device (e.g., height above the ground level and the tilt angle relative to the vertical direction), the sensor size of the imaging device, the focal length of the imaging device, and the planarity of the ground level … angle α …” in paragraphs 95 and 98).
The method of Katz et al. lacks an explicit description of computing the thermal camera assembly’s mounting height from the user’s height and the user’s reference height representing the user’s image height projected onto the vertical plane, wherein the user’s reference height is computed using the camera mounting angle, a received parameter of a predetermined reference mounting height from the reference floor, an image size, and an image location.  However, Bae et al. teach (paragraphs 82, 83, 88, and 89) that “…                         
                            A
                            =
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                                
                                    B
                                    o
                                    x
                                    W
                                
                            
                        
                     Equation (1) …                         
                            T
                            1
                            =
                            
                                
                                    c
                                    o
                                    s
                                
                                
                                    -
                                    1
                                
                            
                            
                                
                                    A
                                
                            
                        
                     Equation (2) …                         
                            
                                
                                    H
                                
                                
                                    W
                                    ∙
                                    c
                                    o
                                    s
                                    
                                        
                                            T
                                            1
                                        
                                    
                                
                            
                            =
                            A
                        
                     Equation (11) … the box B represents a person or a manikin that is a reference detection object, and the box width ”.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the camera assembly mounting height (i.e., H) of Katz et al. can be computed (i.e.,                         
                            
                                
                                    H
                                
                                
                                    W
                                    ∙
                                    c
                                    o
                                    s
                                    
                                        
                                            T
                                            1
                                        
                                    
                                
                            
                            =
                            A
                            =
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                                
                                    B
                                    o
                                    x
                                    W
                                
                            
                        
                     which can be rewritten as                         
                            H
                            =
                            
                                
                                    
                                        
                                            W
                                        
                                        
                                            B
                                            o
                                            x
                                            W
                                            /
                                            c
                                            o
                                            s
                                            
                                                
                                                    T
                                                    1
                                                
                                            
                                        
                                    
                                
                            
                            
                                
                                    B
                                    o
                                    x
                                    D
                                
                            
                        
                    ) from the user height (i.e., W) and a reference height (i.e., BoxW/cos (T1)) representing the user image height (i.e., BoxW) projected onto the vertical plane, the reference height computed using the camera mounting angle (i.e., α = 90°-T1), a predetermined reference mounting height (i.e., the distance BoxD between the reference horizontal line and the box B bottom located on a reference floor having a fixed geometrical relation to the predetermined image plane associated with the camera assembly as defined by the camera mounting angle), an image size (i.e., BoxW), and an image location (i.e., image location of the box B), in order to save the expense of a mechanical or laser measuring device.
	In regard to claims 2-6 which are dependent on claim 1, Katz et al. also disclose moving an object detectable by the thermal camera assembly along a pathway in a room that is not visible in infrared images generated by the thermal camera assembly and then keeping the object standing at, or in the vicinity of, the pathway for at least a predetermined period of time as an input provided to the imaging system while the object is at the pathway to allow the imaging system to correlate the location of the image of the object in the image coordinate system with the pathway so as to allow the e.g., “… obtained the depth map of non-planar background surfaces, for example, by means of machine learning algorithms. For example, objects with known height can be tracked across the non-planar surface, wherein at each position of the object, the method extract information regarding the surface properties of the background (e.g., the height of the location relative to a reference plane). Thus, the method gradually learns the properties (e.g., curvature) of the non-planar surface … when the lower part of object 32 (e.g., the legs of a person or the wheels of a vehicle) is not sufficiently resolvable, e.g., due to shadows and reflections, it is difficult to determine the location of the connection between object 32 and the ground. Another example is when the lower part of object 32 is occluded, either in a crowded or partially crowded environment, or when the object is behind another object (e.g., a person behind a table … generating infrared radiation as a result of the natural temperature of the tracked object. The system of the present embodiments preferably tracks pedestrians using standard cameras …” in paragraphs 100, 114, and 171).  Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that inputs provided for the machine learning algorithm of Katz et al. include tracking a person that stops at furniture (e.g., table not sufficiently resolvable in infrared images) locations in order to bookmark areas that can occlude along the pathway.
	In regard to claim 8 which is dependent on claim 1, the cited prior art is applied as in claim 1 above.
Response to Arguments
Applicant's arguments filed 15 March 2021 have been fully considered but they are not persuasive.
 et al. do not teach or suggest a thermal camera.  Examiner respectfully disagrees.  Thermography is defined1 as “A technique in which an infrared camera is used to measure temperature variations on the surface of a structure or body part, used diagnostically to produce images that reveal sites of abnormal tissue growth”.  In this case, Katz et al. state (paragraph 171) that “… The position tracking system of the present embodiments can provide three-dimensional tracking also in indoor environments and can, in some embodiments, do it passively, namely without transmitting radiation. Additionally, the present embodiments do not require the tracked object to transmits any type of energy, expect reflecting radiation already existing in the environment (e.g., light) and/or generating infrared radiation as a result of the natural temperature of the tracked object. The system of the present embodiments preferably tracks pedestrians using standard cameras equipped with standard lens and/or Fisheye lens. In some embodiments of the present invention this application a camera with a Fisheye lens (or several cameras with standard lenses) is added to an AP or a beacon, or to a network of APs. It is to be understood that the AP or beacon and the additional camera do not necessarily share the same physical location. In some embodiments of the present invention the AP or beacon and the additional camera communicate with each other from different locations …”.  The key phrase is “generating infrared radiation as a result of the natural temperature of the tracked object”.  Thus Katz et al. expressly teach the infrared radiation generated as a result of the natural temperature of an object (i.e., thermal infrared radiation) is used to track the object.  Therefore, the cited prior art teaches or suggests a thermal camera.
Applicant argues that Katz et al., Bae et al., and Ruoff, Jr do not teach or suggest an user’s reference height representing the user’s image height projected onto a vertical plane in an image coordinate system.  In response to applicant's argument, the test for In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, Bae et al. state (paragraphs 82, 83, 88, and 89) that “…                 
                    A
                    =
                    
                        
                            B
                            o
                            x
                            D
                        
                        
                            B
                            o
                            x
                            W
                        
                    
                
             Equation (1) …                 
                    T
                    1
                    =
                    
                        
                            c
                            o
                            s
                        
                        
                            -
                            1
                        
                    
                    
                        
                            A
                        
                    
                
             Equation (2) …                 
                    
                        
                            H
                        
                        
                            W
                            ∙
                            c
                            o
                            s
                            
                                
                                    T
                                    1
                                
                            
                        
                    
                    =
                    A
                
             Equation (11) … the box B represents a person or a manikin that is a reference detection object, and the box width W is given a value that may correspond to the width of a real person. Thus, when the angle T1 between the camera and the ground surface is determined and then the ratio A between the box width BoxW on the detection image of the camera and the distance BoxD from the bottom of the box B to the horizontal line on the detection image of the camera is found, the installation height H of the camera may be calculated from Equation (11) …”.  Applicant should note that the previous office action stated (pg. 6) that “… reference height (i.e., BoxW/cos (T1)) representing the user image height (i.e., BoxW) projected onto the vertical plane …”.  It is important to recognize that the line labeled L1 in Fig. 3A of Bae et al. represents a light ray that is imaged onto the mounted camera location and the line labeled L2 in Fig. 3A of Bae et al. is representative of a reference floor in an image coordinate system.  Further a horizontal line (through the vanishing point2) does not change based on the object being imaged (when the camera orientation is fixed) because the vanishing point is defined by the field of view (FOV) of the camera and the FOV is characterized by i.e., fixed angle T1 at the mounted camera location).  Thus “… the installation height H of the camera may be calculated from Equation (11) …” of Bae et al. teaches to one of ordinary skill in the art that BoxW/cos(T1) (from Eqs. 1, 2, and 11 of Bae et al. and the definition3 of cosine) is an user’s reference height projected by cos(T1) to a vertical plane from the user’s image size BoxW.  Therefore, the combination of the cited prior art teaches or suggests an user’s reference height.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved.
        2 The solid angle (vertex at a mounted camera) of an object decreases as the object moves away from the mounted camera.  Thus the vanishing point is effectively a single pixel in an image coordinate system that completely images the object because the object has moved far enough that the object’s solid angle is completely within the field of view (FOV) of the single pixel.
        3 cosine is defined as “a trigonometric function that for an acute angle is the ratio between the leg adjacent to the angle when it is considered part of a right triangle and the hypotenuse” at www.merriam-webster.com/dictionary/cosine [2020]